Case 1:18-cv-01689-CFC-SRF Document 395 Filed 04/12/21 Page 1 of 3 PageID #: 3033




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

   BOEHRINGER INGELHEIM            )
   PHARMACEUTICALS INC.,           )
   BOEHRINGER INGELHEIM            )
   INTERNATIONAL GMBH, and         )
   BOEHRINGER INGELHEIM            )
   CORPORATION,                    )
                                   )
                     Plaintiffs,   )          C.A. No. 1:18-cv-01689-CFC
                                   )                    (Consolidated)
          v.                       )
                                   )
   MANKIND PHARMA LTD., LIFESTAR )
   PHARMA LLC, LUPIN LTD., LUPIN   )
   PHARMACEUTICALS, INC., ALKEM    )
   LABORATORIES LTD., AUROBINDO    )
   PHARMA LTD., AUROBINDO          )
   PHARMA USA, INC., LAURUS LABS   )
   LTD., LAURUS GENERICS INC.,     )
   ALEMBIC PHARMACEUTICALS         )
   LTD., ALEMBIC
   PHARMACEUTICALS, INC., ZYDUS    )
   PHARMACEUTICALS (USA) INC.,     )
   CADILA HEALTHCARE LIMITED,      )
   MACLEODS PHARMACEUTICALS        )
   LTD., MACLEODS PHARMA USA,      )
   INC., SUN PHARMACEUTICAL        )
   INDUSTRIES LIMITED, SUN         )
   PHARMACEUTICAL INDUSTRIES,      )
   INC., DR. REDDY’S LABORATORIES, )
   LTD., DR. REDDY’S LABORATORIES, )
   INC., AIZANT DRUG RESEARCH      )
   SOLUTIONS PRV. LTD., MSN        )
   LABORATORIES PRIVATE LTD., MSN )
   PHARMACEUTICALS INC., ANNORA )
   PHARMA PRIVATE LTD., HETERO     )
   USA INC., PRINSTON
   PHARMACEUTICAL INC., INVAGEN    )
   PHARMACEUTICALS, INC., CIPLA    )
   LIMITED and CIPLA USA, INC.,    )
                                   )
                                   )
                                   )
                                   )
                     Defendants.   )

       DEFENDANTS’ NOTICE OF DEPOSITION OF DR. ALLAN S. MYERSON
         PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 30(b)(1)



                                        1
Case 1:18-cv-01689-CFC-SRF Document 395 Filed 04/12/21 Page 2 of 3 PageID #: 3034




           PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(1) of the Federal Rules of Civil

  Procedure, Defendants Zydus Pharmaceuticals (USA) Inc. and Cadila Healthcare Limited

  (collectively, “Defendants”), through their counsel, shall take the deposition of Dr. Allan S.

  Myerson remotely, using audio-visual conference technology, on May 5, 2021, beginning at 9:00

  a.m. ET, and continuing day to day until completed with adjournments that may be necessary. The

  deposition will be taken before a notary public or other officer authorized to administer oaths under

  the Federal Rules of Civil Procedure and the Local Rules of the United States District Court for

  the District of Delaware. The deposition will be recorded by videographic and/or stenographic

  means.




                                                   2
Case 1:18-cv-01689-CFC-SRF Document 395 Filed 04/12/21 Page 3 of 3 PageID #: 3035




  Dated: April 12, 2021

   /s/ John C. Phillips, Jr.
   John C. Phillips, Jr. (#110)
   David A. Bilson (#4986)
   PHILLIPS, MCLAUGHLIN & HALL, P.A.
   1200 North Broom Street
   Wilmington, DE 19806
   (302) 655-4200
   jcp@pmdehlaw.com
   dab@pmdehlaw.com

   Of Counsel:
   Chad A. Landmon
   Edward Mathias
   Ryan A. Cook.
   AXINN, VELTROP & HARKRIDER LLP
   90 State House Square
   Hartford, CT 06103
   (860) 275-8100
   clandmon@axinn.com
   tmathias@axinn.com
   rcook@axinn.com

   Eric D. Dunbar
   AXINN, VELTROP & HARKRIDER LLP
   114 West 47th Street, Floor 22
   New York, NY 10036
   (212) 728-2200
   edunbar@axinn.com

   Brett Garrison
   Ricardo Camposanto
   AXINN, VELTROP & HARKRIDER LLP
   950 F Street NW
   Washington, DC 20004
   (202) 912-4700
   bgarrison@axinn.com
   rcamposanto@axinn.com

   Attorneys for Zydus Pharmaceuticals (USA)
   Inc. and Cadila Healthcare Limited




                                               3
